Exhibit 10.1

SEVERANCE & RELEASE AGREEMENT

This Severance Agreement and Release (“Agreement”) is made by and between
Openwave Systems Inc. (the “Company”), and Allen Snyder (“Snyder”).

WHEREAS, Snyder has been employed by the Company since December 26, 2000, most
recently in the position of Chief Operating Officer;

WHEREAS, the Company and Snyder have entered into a Confidential Information and
Invention Assignment Agreement (the “Confidentiality Agreement”) dated
November 21st, 2006 and incorporated herein by reference;

WHEREAS, Snyder has entered into two letter agreements regarding the terms and
conditions of his employment with the Company, dated October 4, 2004, and
February 23, 2006, respectively and incorporated herein by reference (“Letter
Agreements”), which provide for specified severance benefits in the event of
termination under designated circumstances;

WHEREAS, Snyder is an eligible Participant in the Openwave Executive Severance
Benefit Plan;

WHEREAS, the Company desires to extend certain severance benefits to Snyder
consistent with and in addition to the benefits provided in the Executive
Severance Benefit Plan and the Letter Agreements, to assist Snyder with the
transition from employment with the Company, and in return, Snyder has agreed to
release the Company from any claims arising from or related to the employment
relationship;

NOW THEREFORE, in consideration of the mutual promises made herein, the Company
and Snyder (collectively referred to as “the Parties”) hereby agree as follows:

A. Final Date of Employment. Snyder’s employment with the Company will end on
November 30, 2006 (“Final Date of Employment”). Company will pay to Snyder all
accrued but unused vacation time and floating holidays, if any, as of the Final
Date of Employment.

B. Consideration. Providing Snyder has complied with Paragraph D below, the
Company agrees to provide Snyder with the following severance benefits:

1. Within five (5) business days following June 1, 2007, Company will provide
Snyder severance compensation in the form of a lump sum payment equal to
$750,000.00 (Seven Hundred-Fifty Thousand Dollars) (the equivalent of one year’s
base salary plus one year’s target incentive compensation). Customary payroll
taxes and income tax withholding will be deducted from the separation
compensation lump sum payment, at a rate consistent with Mr. Snyder’s Form W-4
on file at the time of the payment and applicable law.

2. The Company shall provide for accelerated vesting of stock options and
restricted stock, as follows:

a. Accelerated vesting of 2,414 options to purchase Openwave Systems, Inc.
common stock granted to Snyder on December 12, 2003, in Grant No. 16031 such
that vesting will occur within two business days following Effective Date of
this Agreement.

 



--------------------------------------------------------------------------------

b. Accelerated vesting of 24,670 options to purchase Openwave Systems, Inc.
common stock granted to Snyder on December 12, 2003, in Grant No. 16032 such
that vesting will occur within two business days following the Effective Date of
this Agreement.

c. Accelerated vesting of 50,000 options to purchase Openwave Systems, Inc.
common stock granted to Snyder on October 4, 2004 in Grant No. 16320 such that
vesting will occur within two business days following the Effective Date of this
Agreement.

d. Accelerated vesting of 10,892 options to purchase Openwave Systems, Inc.
common stock granted to Snyder on October 6, 2005 in Grant No. 17584 such that
vesting will occur within two business days following the Effective Date of this
Agreement.

e. Accelerated vesting of 52,999 options to purchase Openwave Systems, Inc.
common stock granted to Snyder on October 6, 2005 in Grant No. 17585 such that
vesting will occur within two business days following the Effective Date of this
Agreement.

f. Accelerated vesting of 1389 shares of restricted stock granted to Snyder on
January 12, 2004 in Grant No. 16041 such that vesting will occur within two
business days following the Effective Date of this Agreement.

g. Accelerated vesting of 7,500 shares of restricted stock granted to Snyder on
March 7, 2005 in Grant No. 17042 such that vesting will occur within two
business days following the Effective Date of this Agreement.

h. Accelerated vesting of 80,000 shares of restricted stock granted to Snyder on
October 4, 2004 in Grant No. 16319 such that vesting will occur within two
business days following the Effective Date of this Agreement, and

i. Accelerated vesting of 80,000 shares of restricted stock granted to Snyder on
February 23, 2006 in Grant No. 017814. Vesting of this grant occurred on
November 1, 2006.

Pursuant to the terms of the applicable Stock Option and Restricted Stock
Agreements and Plans, except as specifically provided for in paragraph 2a-I,
above, Snyder shall have not entitlement to vesting of stock options and/or
restricted stock after the Final Date of Employment. Snyder’s entitlement to
exercise vested stock options following the Final Date of Employment shall be
governed by the terms of the applicable Stock Option Agreements and Plans.

3. The Company shall, at Company’s expense, continue to provide Snyder, and
eligible dependents of Snyder, medical, dental and vision insurance benefit
coverage in coordination with COBRA for a period of six (6) months, providing
Snyder executes all necessary COBRA election documentation which will be sent to
Snyder after Snyder’s Final Date of Employment. Thereafter, if Snyder wishes to
continue such COBRA coverage, Snyder will be required to pay all requisite
premiums for such continued coverage.

C. Incentive Compensation. Company represents that Snyder will be entitled to
incentive compensation pursuant to the Fiscal Year 2007 Corporate Incentive Plan
(“CIP”), pursuant to the terms of the CIP and, as follows:

 

  1. Snyder is entitled to incentive compensation for the FY 2007 Q1 performance
period beginning July 1, 2006, and ending September 30, 2006, pursuant to the
terms and conditions of the CIP; and

 

2



--------------------------------------------------------------------------------

  2. Snyder may be entitled to incentive compensation for a pro rata payment
representing his employment through November 30, 2006 for the FY 2007 Q2
performance period which shall be paid in the regular course of business
pursuant to the terms and conditions of the CIP; and

 

  3. Snyder will not be entitled to incentive compensation for any performance
period following the FY 2007 Q2 performance period, except as paid by the
Executive Severance specified in section B1.

D. Confidential Information and Company Property. Snyder shall maintain the
confidentiality of the terms of this Agreement and shall continue to maintain
all confidential and proprietary information of the Company and shall continue
to comply with the terms and conditions of the Confidentiality Agreement between
Snyder and the Company. With the exception of his Company issued cellular
telephone, data cards, Blackberry and laptop computer, Snyder shall return all
the Company property and confidential and proprietary information (including
Technical/Patent Notebook, if any) in his possession to the Company on or before
the Final Date of Employment. Snyder shall retain possession of his Company
issued cellular telephone, data cards, Blackberry and laptop computer but shall
be responsible for services associated with the cellular telephone as of
December 8, 2006.

E. Payment of Salary. Snyder acknowledges and represents that, except as
specifically stated in paragraph C of this Agreement, the Company has paid all
salary, wages, bonuses, vacation, commissions and any and all other benefits due
to Snyder through the date the Snyder signs this Agreement.

F. Expense Reports. Company agrees that it will pay all expenses incurred by
Snyder as part of his employment consistent with the provisions of Company’s
Travel and Expense reimbursement policy. Snyder agrees that he shall submit all
expense reports to Company no later than sixty (60) days following the Final
Date of Employment.

G. Release of Claims. Snyder and the Company (the “Parties”) agree that the
consideration described in Paragraph B, above, represents settlement in full of
all outstanding obligations owed to Snyder by the Company. As used in this
Agreement, the term “Company” shall include any predecessors to the Company. The
Parties, on behalf of themselves, and their heirs, family members, executors,
administrators and affiliates, officers, directors, employees, investors,
stockholders, administrators, divisions, subsidiaries, predecessor and successor
corporations, insurers, and assigns, hereby fully and forever release each other
and their respective heirs, family members, executors, administrators and
affiliates, officers, directors, employees, investors, stockholders,
administrators, divisions, subsidiaries, predecessor and successor corporations,
insurers, and assigns from, and agree not to sue concerning, any claim, duty,
obligation or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, arising from any
omissions, acts or facts that have occurred up until and including the Effective
Date of this Agreement including, without limitation,

1. any and all claims relating to or arising from Snyder’s employment
relationship with the Company or the termination of that relationship;

2. any and all claims relating to, or arising from, Snyder’s right to purchase,
or actual purchase of shares of stock of the Company, including, without
limitation, any claims for fraud, misrepresentation, breach of fiduciary duty,
breach of duty under applicable state corporate law, and securities fraud under
any state or federal law;

 

3



--------------------------------------------------------------------------------

3. any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; breach of contract, both express and
implied; breach of a covenant of good faith and fair dealing, both express and
implied; promissory estoppel; negligent or intentional infliction of emotional
distress; fraud; negligent or intentional misrepresentation; negligent or
intentional interference with contract or prospective economic advantage; unfair
business practices; defamation; libel; slander; negligence; personal injury;
assault; battery; invasion of privacy; false imprisonment; and conversion;

4. any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, the Fair Labor Standards Act, the Older
Worker Benefit Protection Act (“OWBPA”), the Employee Retirement Income Security
Act of 1974, The Worker Adjustment and Retraining Notification Act; the
California Fair Employment and Housing Act, and Labor Code section 201, et seq.
and section 970, et seq. and Labor Code section 1400, et seq. (“California WARN
Act”);

5. any and all claims related to or arising from the Executive Severance Benefit
Plan;

6. any and all claims for violation of the federal, or any state, constitution;

7. any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination or unlawful harassment; and

8. any and all claims for attorneys’ fees and costs.

The Company and Snyder agree that the release set forth in this section shall be
and remain in effect in all respects as a complete general release as to the
matters released. This release does not extend to any obligations incurred under
this Agreement.

H. Acknowledgment of Waiver of Claims under ADEA and OWBPA. Snyder acknowledges
that he is waiving and releasing any rights she may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and the OWBPA and that this
waiver and release is knowing and voluntary. In accordance with the provisions
of the OWBPA, attached to this Agreement as Exhibit B is information concerning
the ages of the Company employees similarly affected by this employment action,
as well as information concerning the ages of employees in Snyder’s job
classification who are not affected by this action. Snyder and the Company agree
that this waiver and release does not apply to any rights or claims that may
arise under ADEA after the Effective Date of this Agreement. Snyder acknowledges
that the consideration given for this waiver and release Agreement is in
addition to anything of value to which Snyder was already entitled. Snyder
further acknowledges that he has been advised by this writing that (a) she
should consult with an attorney prior to executing this Agreement; (b) she has
at least forty-five (45) days within which to consider this Agreement; (c) she
has at least seven (7) days following the execution of this Agreement by the
Parties to revoke the Agreement; and (d) this Agreement shall not be effective
until the revocation period has expired.

I. Civil Code Section 1542. The Parties understand and agree that the release
set forth in this Agreement covers both claims that the Parties know about and
those that they may not know about. The Parties waive any rights afforded by
Section 1542 of the California Civil Code, which reads as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

4



--------------------------------------------------------------------------------

The Parties, being aware of said code section, agrees to expressly waive any
rights each of them may have thereunder, as well as under any other statute or
common law principles of similar effect.

J. No Pending or Future Lawsuits. Snyder represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any other person or entity referred to herein.
Snyder also represents that he does not intend to bring any claims on his own
behalf or on behalf of any other person or entity against the Company or any
other person or entity referred to herein.

K. Non-Disparagement and No Cooperation. The Parties agree that each of them
will not act in any manner that might disparage or damage the business of the
other. The Parties agree that they shall not counsel or assist any attorneys or
their clients in the presentation or prosecution of any disputes, differences,
grievances, claims, charges, or complaints by any third party against the other
and/or any officer, director, Snyder, agent, representative, shareholder or
attorney of the other, unless under a subpoena or other court order to do so.

L. No Admission of Liability. No action taken by the Parties hereto, or either
of them, either previously or in connection with this Agreement shall be deemed
or construed to be (a) an admission of the truth or falsity of any claims
heretofore made or (b) an acknowledgment or admission by either party of any
fault or liability whatsoever to the other party or to any third party.

M. Costs. The Parties shall each bear their own costs, expert fees, attorneys’
fees and other fees incurred in connection with this Agreement.

N. Dispute Resolution. In the event of any dispute or claim relating to or
arising out of this Agreement, the Parties’ employment relationship, or the
termination of that relationship for any reason (including, but not limited to,
any claims of breach of contract, wrongful termination, fraud, retaliation,
discrimination or harassment), the Parties agree that all such disputes/claims
will be resolved by means of a court trial conducted by the superior or district
court in San Mateo or Santa Clara County, California. The Parties hereby
irrevocably waive their respective rights to have any such disputes/claims tried
by a jury, and the Parties hereby agree that such courts will have personal and
subject matter jurisdiction over all such claims/disputes. Notwithstanding the
foregoing, in the event of any such dispute/claim, the Parties may agree to
mediate or arbitrate the dispute/claim on such terms and conditions as may be
agreed to in writing by the Parties.

O. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Snyder
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

P. No Representations. Each party represents that it has had the opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Neither party has relied upon any
representations or statements made by the other party hereto which are not
specifically set forth in this Agreement.

 

5



--------------------------------------------------------------------------------

Q. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.

R. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Snyder concerning Snyder’s separation from
the Company, and supersedes and replaces any and all prior agreements and
understandings concerning Snyder’s relationship with the Company and his
compensation by the Company, with the exception of the Confidentiality Agreement
and any Stock Option and Restricted Stock Agreements.

S. No Oral Modification. This Agreement may only be amended in writing signed by
Snyder and the Vice President of Human Resources of the Company.

T. Governing Law. This Agreement shall be governed by the laws of the State of
California (without regard to the principles of conflict of laws thereof).

U. Effective Date. This Agreement is effective seven (7) days after it has been
signed by both Parties.

V. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

W. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims. The Parties acknowledge
that:

1. They have read this Agreement;

2. They have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;

3. They understand the terms and consequences of this Agreement and of the
releases it contains;

4. They are fully aware of the legal and binding effect of this Agreement.

[Continued on next page.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

  Allen Snyder, an individual

Dated: November 21, 2006

Effective 7 days after signed by

Snyder and Openwave.

 

/s/ Allen Snyder

  Please note change of address if different:   OPENWAVE SYSTEMS INC. Dated:
November 21, 2006   By:  

/s/ Tim Burch

  Name:   Tim Burch   Title:   Senior Vice President, Human Resources

 

7